Citation Nr: 0703292	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-16 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
right ankle disability with old osteomyelitis.

2.  Whether rating decisions of December 1945 and November 
1947 contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1945 to December 
1945 and from April 1947 to August 1947.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO denied entitlement to service connection for a right 
ankle injury with old osteomyelitis because new and material 
evidence had not been received to open a previously denied 
claim of service connection for a right leg disability.  The 
October 2004 rating decision also determined that there was 
no CUE in previous rating decisions.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in April 2005.  A transcript 
of his testimony has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  In this case, the veteran did 
not initially request to appear before a Veterans Law Judge 
for a personal hearing, as indicated by the appropriately 
checked box on his May 2005 VA Form 9.  After the case was 
certified for appeal and transferred to the Board, the 
veteran requested to appear for a Board hearing before a 
Veterans Law Judge.  The veteran is entitled to a hearing 
before a Veterans Law Judge, either in person, or via video 
conference in lieu of an in-person hearing, if he so chooses.  
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2006).  
In light of the veteran's request, the case is remanded for 
the veteran to be scheduled for a personal hearing.  Before 
scheduling the hearing, the RO should notify the veteran of 
his option to participate in a video conference hearing in 
lieu of a personal hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should first notify the veteran of 
his option to appear for a video 
conference hearing in lieu of an in-
person hearing before a Veterans Law 
Judge at the RO.  Then, the RO should 
appropriately schedule the veteran for 
the hearing before a Veterans Law Judge, 
either at the RO or via video-conference 
per the veteran's request.  The RO should 
notify the veteran and his representative 
of the date, time and place of the 
hearing.  After the hearing is conducted, 
or in the event the veteran withdraws his 
hearing request or fails to report for 
the hearing, the claims file should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



